IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-20985
                        Conference Calendar
                         __________________

UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ANDRES GARCIA, also known as
Adres Gamaz, also known as
Nestor Hugo Arbalaez,

                                     Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CR-94-101-10
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Andres Garcia appeals his sentence following conviction for

conspiracy to possess with intent to distribute cocaine, in

violation of 21 U.S.C. § 846.   He argues that the district court

erred in refusing to grant him a downward departure based on his

family’s financial circumstances and in refusing to grant him a

four-level Sentencing Guidelines reduction for his role as

“minimal” participant in the offense.   This court lacks



     * Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-20985
                                -2-

jurisdiction to address Garcia’s challenge to the district

court’s refusal to enter a downward departure.     United States v.

DiMarco, 46 F.3d 476, 477 (5th Cir. 1995); United States v.

Burleson, 22 F.3d 93, 95 (5th Cir.), cert. denied, 115 S. Ct. 283

(1994).   The district court’s finding that Garcia was not a

“minimal” participant was not clearly erroneous.    See United

States v. Zuniga, 18 F.3d 1254, 1261 (5th Cir.), cert. denied,

115 S. Ct. 214 (1994); U.S.S.G. § 3B1.2(b) & comment, (n.2).

     AFFIRMED.